        Case 1:16-cv-09517-LAK Document 373-1 Filed 09/09/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                           Plaintiffs,
                                                       Civil Action No. 16-CV-9517(LAK)(KHP)
            v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                           Defendants,

            and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                           Nominal Defendants.


                 DECLARATION OF BRIAN C. BROOK IN SUPPORT OF PLAINTIFFS’
                          MOTION TO EXCLUDE EVIDENCE

       1.         I, Brian C. Brook, am an attorney licensed to practice law in the State of New

York and in this Court, among other jurisdictions. I am the principal of the law firm of Brook &

Associates, PLLC, and have been counsel of record for the Plaintiffs in the above-captioned case

since its initial filing in December 2016.




                                                   1
        Case 1:16-cv-09517-LAK Document 373-1 Filed 09/09/21 Page 2 of 2




       2.      I submit this declaration and the exhibits attached hereto in support of Plaintiffs’

motion to exclude evidence, primarily as a discovery sanction under Rule 37.

       3.      I drafted the brief that is submitted herewith and the factual assertions therein

about the discovery process that has occurred in this case and information conveyed to me by

Defendants’ counsel at various points in the litigation. All of those assertions have been made

with care to ensure their accuracy to the best of my knowledge, information, and belief, and are

in most instances supported by contemporaneous documents.

       4.      For example, Defense Exhibit TT is a copy of their Rule 26 initial disclosure,
which omitted Gallagher. Notably, it also claimed that the fourth required disclosure—whether

there was an insurance policy that applied—was “N/A.” In fact, as my client Lisa Stein

uncovered through a deep Google dive earlier this year, not only was there an applicable policy,

but there was a claim submitted under it before this lawsuit was even served, see Ex. 263, and

after the claim was denied, Alexbay sued the insurance company. There are many examples of

Defendants’ discovery misconduct, but these are two significant ones apparent right from the

very first page of discovery served in the case.


       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.



       Dated: September 9, 2021

                                              /s Brian C. Brook          .
                                              Brian C. Brook




                                                   2
